DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Snustad on 06/01/2022.

The application has been amended as follows: 

Claim 1 has been amended to read:

1.	(Currently Amended)  A bit breaker comprising a generally flat plate that bounds a generally rectangular pipe slot, the bit breaker further comprising an adjustable arm having a closed position and an open position, wherein when the adjustable arm is in its closed position the pipe slot is surrounded about 360 degrees by the bit breaker, and wherein when the adjustable arm is in its open position the pipe slot has an open side that enables the bit breaker to be removed from a pipe, tool section, tool or pipe joint by moving the bit breaker laterally relative to the pipe, tool section, tool or pipe joint, the bit breaker having two jaws that respectively define two working surfaces that are each devoid of any concave recess configured to receive the pipe, tool section, tool or pipe joint, the two working surfaces being located on opposite sides of the pipe slot, the two working surfaces confronting each other and being configured to contact the pipe, tool section, tool or pipe joint, the two jaws each being mounted removably to the generally flat plate so as to be removable from the generally flat plate when damaged and thereafter replaced with two new jaws, and wherein each of the two jaws has an upper face that is at least substantially flush with a top face of the generally flat plate.

Claim 4 has been amended to read:

4.	(Currently Amended)  The bit breaker of claim 3 wherein each of the two jaws comprises a jaw flange and a jaw plate, such that the two jaws have two jaw flanges and two jaw plates, the two jaw flanges respectively defining the two working surfaces of the jaws such that the two jaw flanges are exposed to the pipe slot, and wherein each of the two jaw plates has one or more apertures in which said one or more respective fasteners are received, each jaw flange extending away from its respective jaw plate in a generally perpendicular manner.

Claim 5 has been cancelled

Claim 7 has been amended to read:

7. 	(Currently Amended)  The bit breaker of claim 6 wherein the pipe, tool section, tool or pipe joint is received in the pipe slot, wherein the pipe, tool section, tool or pipe joint has two crosswise flat-bottom grooves formed therein on opposite sides of the pipe, tool section, tool or pipe joint, and wherein the two working surfaces of the two jaws are received in the two crosswise flat-bottom grooves so as to contact the pipe, tool section, tool or pipe joint, such that the two jaws and optionally the surface of the generally flat plate bounding the rear of the pipe slot are the only portions of the bit breaker in contact with the pipe, tool section, tool or pipe.

Claim 14 has been amended to read:

14.  	(Currently Amended)  A bit breaker comprising a generally flat plate that defines two arms and a base leg, the two arms projecting respectively from opposed ends of the base leg, the two arms having two respective free ends, the bit breaker having a generally rectangular pipe slot located between the two arms of the plate, the bit breaker including a jaw mounted on a desired one of the two arms, wherein the jaw defines a working surface located on a side of the pipe slot, the jaw being mounted on the desired one of the two arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, the bit breaker further comprising a security plate attached to the generally flat plate so as to define a float-mount space between the generally flat plate and the security plate, the jaw being received in the float-mount space such that the jaw has a limited freedom of movement relative to both the generally flat plate and the security plate, wherein the float-mount space defines a shape and a portion of the jaw defines a complimentary shape which fits inside the shape to prevent the jaw from moving laterally entirely out of the float-mount space.

Claim 19 has been amended to read:

19.	(Currently Amended)  A bit breaker comprising a generally flat plate that defines two arms and a base leg, the two arms projecting respectively from opposed ends of the base leg, the two arms having two respective free ends, the bit breaker having a generally rectangular pipe slot located between the two arms of the plate, the bit breaker including a jaw mounted on a desired one of the two arms, wherein the jaw defines a working surface located on a side of the pipe slot, the jaw being mounted on the desired one of the two arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, the bit breaker further comprising a security plate attached to the generally flat plate so as to define a float-mount space between the generally flat plate and the security plate, the jaw being received in the float-mount space such that the jaw has a limited freedom of movement relative to both the generally flat plate and the security plate, and


Claim 25 has been cancelled

Claim 26 has been amended to read:

26.	(Currently Amended)  A bit breaker comprising a generally flat plate that defines two arms and a base leg, the two arms projecting respectively from opposed ends of the base leg, the two arms having two respective free ends, the bit breaker having a generally rectangular pipe slot located between the two arms of the plate, the bit breaker including a jaw mounted on a desired one of the two arms, wherein the jaw defines a working surface located on a side of the pipe slot, the jaw being mounted on the desired one of the two arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, the bit breaker further comprising a security plate attached to the generally flat plate so as to define a float-mount space between the generally flat plate and the security plate, the jaw being received in the float-mount space such that the jaw has a limited freedom of movement relative to both the generally flat plate and the security plate, and wherein the bit breaker further includes a second jaw, the second jaw mounted to a second one of the two arms, the second jaw defining a working surface located on another side of the pipe slot, such that the two jaws are located on opposite sides of the pipe slot, the second jaw being mounted to the second one of the two arms so as to be removable therefrom when damaged and thereafter replaced with a new jaw, the bit breaker

Claim 27 has been added

27.	(New) The bit breaker of claim 6 wherein each of the two working surfaces of the two jaws extends along a straight line such that that the two working surfaces of the two jaws are parallel to each other.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US 7997167 B2 discloses jaws 400 in a generally rectangular slot between two arms and a base (of 350a or 350 b, fig. 3A) with a security plate (325A or 325 B, fig. 3A) where the jaw is movable between the security and top plates. However, the jaw has at least one aperture for connection to 215 (with 240, fig. 2A) and there is no second security plate for the second jaw since the top and bottom plates are continuous. There is also no top jaw surface substantially flush with a top plate surface or complementary shapes as claimed. 

US 5823074 A discloses jaws 60 movable between top (42) and security (44) plates in a generally rectangular groove between arms where the jaw cams at 66 with concave surface 68 of security plate but this reference also lacks the limitations of the independent claims, similar failings apply to US 2989880 A.
US 20150218897 A1 discloses the plate with rectangular slot and arm, US 5931231 A discloses removable jaws, and US 3463247 A discloses providing the jaws in a recess but no reference or combination thereof discloses the flush removable jaws in a bit breaker as claimed in combination with the remainder of the limitations of the independent claim or the combination of limitations in the remaining independent claims in a bit breaker. A bit breaker being given weight of a term of art for a device configured to make or break connections between a drill bit and a drill pipe/collar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        06/01/2022